Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 LITHIA MOTORS INC. DECLARES QUARTERLY DIVIDEND OF $0.14 PER SHARE FOR THE SECOND QUARTER OF 2007 MEDFORD, OREGON(BUSINESS WIRE)July 2, 2007 Lithia Motors, Inc. (NYSE:LAD) today announced that the Board of Directors has approved a dividend of $0.14 per share for the second quarter of 2007. Lithia will pay the dividend July 30 to shareholders of record on July 16, 2007. About Lithia Lithia Motors, Inc. is a Fortune 700 and Russell 2000 Company. Lithia sells 30 brands of new vehicles at 108 stores which are located in 46 markets within 15 states. Internet sales are centralized at www.Lithia.com . Lithia also sells used vehicles; arranges finance, warranty, and credit insurance contracts; and provides vehicle parts, maintenance, and repair services at all of its locations. Lithia retailed 109,648 new and used vehicles and had $3.17 billion in total revenue in 2006. Additional Information For additional information on Lithia Motors, log-on to: www.lithia.com go to Investor Relations. CONTACT: Lithia Motors, Inc. Investor Relations Department, 541-776-6591 SOURCE: Lithia Motors, Inc.
